DETAILED ACTION
Notice to Applicant
In the amendment dated 6/8/2022 claim 9 was canceled.
Claims 1, 4-7, 10-14, and 17-20 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 2012/0045667 to Yoneda et al.) in view of Nishikawa (US 2019/0259984 to Nishikawa et al.).
	Regarding Claims 1, 7, and 14, Yoneda teaches:
a battery pack comprising a housing (abstract) including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the support portion including a first rail and a second rail and a coupling mechanism for securing the battery pack to the device (Fig. 1, see e.g. paras 0005-0009)
a plurality of battery cells located within the housing (para 0052)
a first battery pack terminal 34 configured to electrically connect the battery pack to the device, located at a first depth level within the battery pack support portion, a second battery pack terminal 35, and a third battery pack terminal 35 located at a second depth level (Figs. 1 and 8, e.g. para 0071)

    PNG
    media_image1.png
    558
    697
    media_image1.png
    Greyscale


wherein there is a first distance between the first depth level of the battery pack support portion and the second depth level of the battery pack support portion (Fig. 8, etc.)
wherein one of the terminals 34 is a negative power terminal and wherein the terminals 35 are signal or communication terminals (paras 0053, 0071, 0092, see e.g. Fig. 16 wherein the main side terminals have two levels)
	Yoneda does not explicitly teach:
wherein the second terminal is a low power terminal
	Nishikawa, however, from the same field of invention, regarding a battery pack for a power tool or the like, teaches a battery interface with different depths for terminals producing connection patterns suited for different voltages, including different depths for negative and positive charging/discharging terminals for different voltages (see Fig. 12 below). 

    PNG
    media_image2.png
    868
    662
    media_image2.png
    Greyscale

Nishikawa additionally teaches various communication terminals that can be arbitrarily formed at any position/depth (see e.g. para 0223 teaching different slot depths for different high or low power configurations, but where the LD terminals and other communication terminals are not explicitly depicted, and that therefore one of ordinary skill in the art would have known they can go in an arbitrary slot (see e.g. Fig. 21 showing multiple slots, not all of which have terminals. 

    PNG
    media_image3.png
    675
    722
    media_image3.png
    Greyscale

Nishikawa further teaches embodiments in which switching terminals 1171 and 1177 (positive and negative) are provided at a first depth in front, positive and negative terminals 1161 and 1167 are set back at a second depth, and communication terminals 1164-1166 are provided set back at the second depth (para 0255), including embodiments in which the communication terminals and power terminals are at substantially the same depth (Figs. 65-66, e.g. para 0325):

    PNG
    media_image4.png
    603
    643
    media_image4.png
    Greyscale

Nishikawa therefore teaches an embodiment in which there is a first power terminal at a first depth (e.g. the switching terminals, for a first voltage), a second power terminal a second depth (e.g. the set back power terminals), and a communication terminal located at the second depth. Although the front-set power terminals are the “low voltage” terminals, Nishikawa includes other embodiments in which the switching terminal(s) are set further back, and one of ordinary skill in the art would have understood that the particular placement of these terminals (which high and which low, for example) was arbitrary and open to choice. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	  Nishikawa is generally interpreted to teach 1) that slot and terminal depths can be varied so as to match only the desired external device, and that slots for parallel/low and series/high configurations can be set at different depths from each other and from positive/negative charging/discharging terminals. It therefore would have been obvious to one of ordinary skill in the art to modify Yoneda to use and or add a middle slot 35 at the second depth level as a high/low power slot for configuring the battery cells in series and/or parallel, as taught in Nishikawa. It further would have been obvious that the slots 35 could vary in depth so as to produce a keying mechanism to match a desired external device (e.g. high voltage vs. low voltage). 
	Regarding Claims 4, 10, 13, 17, and 20, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
	Regarding Claims 5-6, 11-12, and 18-19, Yoneda does not explicitly teach:
a third terminal at a third depth level
with a second distance between the second depth level and the third depth level 
	Nishikawa, however, teaches providing the charging/discharging terminals at a first level, a lower power terminal at a second level, and a high power terminal at a third level, with first and second distances between respective levels (Fig. 12). It would have been obvious to one of ordinary skill in the art to modify Yoneda to include at least three depth levels for communication, high power, and low power terminals, as suggest by Nishikawa, with the motivation to allow for discriminating interfaces for different external devices.
Response to Arguments
The arguments submitted 6/8/2022 have been considered but are not persuasive. Applicant argues that, “at most, Nishikawa teaches a negative terminal at a first depth, a communication terminal at a second depth, and a negative power terminal at a third depth.” A review of Nishikawa’s extensive specification with its many alternative embodiments finds that this is not true. The rejections have been modified above to discuss other embodiments discussed in Nishikawa, including ones in which power terminals are set at different depths for different voltages, with communication terminals at the deeper depth. Arguments that Nishikawa does not provide motivation for rearrangement of terminals depths, including having at least two depths, with power terminals at both depths and communication terminals at one of those depths, is unconvincing given Nishikawa’s broad disclosure and multiple embodiments pursuing a wide range of configurations. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Arguments that the currently claimed configuration “affect operations” by pairing tools to power terminals are unconvincing, because this was widely understood by practitioners having common skill in the art, as was the arbitrary nature of the particular complementarity between a lock and key. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as any reconstruction takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejections are therefore maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723